J-S73043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEVEN MYKEL BAILEY

                            Appellant                 No. 677 WDA 2016


                      Appeal from the Order April 18, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008915-2004
                                          CP-02-CR-0011831-2004



BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED OCTOBER 25, 2016

        Steven Mykel Bailey (“Appellant”) appeals from the order entered in

the Allegheny County Court of Common Pleas, which dismissed his petition

filed for relief pursuant to the Post Conviction Relief Act (“PCRA”). 1     We

affirm.

        The relevant facts and procedural history of this appeal are as follows.

On January 10, 2005, a jury convicted Appellant of first-degree murder,

violating the Uniform Firearms Act, carrying a firearm without a license, and

four counts of recklessly endangering another person. On March 15, 2005,

the court sentenced Appellant to life imprisonment for first-degree murder

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S73043-16



and concurrent sentences of one (1) to two (2) years’ incarceration for each

of his other convictions. On April 17, 2007, this Court affirmed Appellant’s

judgment of sentence. On December 20, 2007, our Supreme Court denied

his petition for allowance of appeal.     Appellant did not file a petition for a

writ of certiorari with the Supreme Court of the United States.

        On April 23, 2008, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel, who filed an amended PCRA petition on October 1,

2008.     On January 29, 2009, the PCRA court denied Appellant’s petition.

This Court affirmed the order denying Appellant’s PCRA petition on October

10, 2010.      On March 30, 2011, our Supreme Court denied Appellant’s

petition for allowance of appeal. On April 19, 2011, Appellant filed another

PCRA petition, which he subsequently withdrew.

        On June 10, 2015, Appellant filed the present PCRA petition, his third.

The PCRA court appointed counsel, who filed an amended PCRA petition on

November 9, 2015.       After conducting a hearing on January 14, 2016, the

PCRA court denied Appellant’s petition on April 18, 2016. On May 10, 2016,

Appellant timely filed a notice of appeal. The PCRA court did not order, and

Appellant did not file, a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).       On May 18, 2016, pursuant to Pa.R.A.P.

1925(a), the PCRA court issued a statement adopting its April 18, 2016

opinion denying Appellant’s PCRA petition as its reasons for denying

Appellant relief.

        Appellant raises the following issue for our review:

                                       -2-
J-S73043-16



          DID THE LOWER COURT ERR AND ABUSE ITS DISCRETION
          BY DENYING [APPELLANT’S] PETITION FOR POST-
          CONVICTION COLLATERAL RELIEF FROM A CONVICTION
          OF MURDER OF THE FIRST DEGREE AFTER [APPELLANT]
          PRODUCED AN AFTER-DISCOVERED WITNESS WHO
          TESTIFIED AT AN EVIDENTIARY HEARING THAT THE
          VICTIM HAD REACHED FOR A GUN PRIOR TO THE
          SHOOTING INCIDENT IN THIS CASE?

Appellant’s Brief at 4.

       Appellant claims that he is entitled to collateral relief pursuant to 42

Pa.C.S. § 9543(a)(2)(vi) because of exculpatory evidence, specifically the

affidavit of Avid Nalls, that was not available at the time of trial. He claims

that Mr. Nalls would testify that he saw the victim reach for a gun before

Appellant shot him, and that this testimony would change the outcome of his

jury trial.

       Before we address the merits of Appellant’s claim, we must determine

whether his PCRA petition was timely.      The timeliness of a PCRA petition

implicates the jurisdiction of both this Court and the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011), appeal

denied, 50 A.3d 121 (Pa.2012).       “Pennsylvania law makes clear that no

court has jurisdiction to hear an untimely PCRA petition.”    Id. To “accord

finality to the collateral review process[,]” the PCRA “confers no authority

upon [appellate courts] to fashion ad hoc equitable exceptions to the PCRA

timebar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011). With

respect to jurisdiction under the PCRA, this Court has further explained:


                                     -3-
J-S73043-16


        The most recent amendments to the PCRA...provide a
        PCRA petition, including a second or subsequent petition,
        shall be filed within one year of the date the underlying
        judgment becomes final. A judgment is deemed final at
        the conclusion of direct review, including discretionary
        review in the Supreme Court of the United States and the
        Supreme Court of Pennsylvania, or at the expiration of
        time for seeking the review.

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super.2010)

(citations and quotations omitted), appeal denied, 20 A.3d 1210 (Pa.2011);

see also 42 Pa.C.S. § 9545(b). This Court may review a PCRA petition filed

more than one year after the judgment of sentence becomes final only if the

claim falls within one of the following three statutory exceptions, which the

petitioner must plead and prove:

            (i) the failure to raise the claim was the result of
           interference    by   government      officials with    the
           presentation of the claim in violation of the Constitution
           or laws of this Commonwealth or the Constitution or
           laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States or
           the Supreme Court of Pennsylvania after the time period
           provided in this section and has been held by that court
           to apply retroactively.

42 Pa.C.S. § 9545(b)(1).   These “exceptions to the time bar must be pled in

the PCRA petition, and may not be raised for the first time on appeal.”

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa.Super.2007). Further,

if a petition pleads one of these exceptions, the petition will not be

                                     -4-
J-S73043-16


considered unless it is “filed within 60 days of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s judgment of sentence became final on March 19,

2008, when the time period during which he could have filed a petition for a

writ of certiorari with the Supreme Court of the United States expired. See

42 Pa.C.S. § 9545(b)(3); U.S. Sup. Ct. R. 13.        Accordingly, he had until

March 19, 2009 to file a timely PCRA petition. See 42 Pa.C.S. § 9545(b)(1).

His present petition, filed June 10, 2015, is patently untimely.      Thus, we

must determine whether he has pled and proved any of the exceptions to

the PCRA time-bar in his petition.

       To invoke exception 42 Pa.C.S. § 9545(b)(ii) of the PCRA time-bar,

Appellant claims in his PCRA petition that he did not know that Mr. Nalls saw

the victim reaching for the gun and he could not have ascertained this fact

through the exercise of due diligence.     Further, he claims he brought his

petition within 60 days of learning that Mr. Nalls witnessed the event.

      To prove that he qualified for the timeliness exception to the PCRA

time-bar, Appellant attached the affidavit of Mr. Nalls to his petition.    The

affidavit states that Mr. Nalls was exiting a pizza shop directly across the

street from the shooting when he witnessed the victim reach for a gun, and

that he immediately exited the scene. If Mr. Nalls’ affidavit is true, Appellant

would not have known that Mr. Nalls was at the scene of the crime and that

he witnessed the victim reach for the gun, nor could he have ascertained


                                     -5-
J-S73043-16


this through the exercise of due diligence. Mr. Nalls testified that he told

Appellant about this observation in the middle of April 2015, and he signed

the affidavit on May 21, 2015. N.T., 1/14/2016, at 15. Because Appellant

filed his PCRA petition within 60 days of these events, he has satisfied the

Section 9545(b)(ii) exception to the PCRA time-bar, and we proceed to the

merits of his claim.

      Our standard of review regarding PCRA relief is well-settled.      “[W]e

examine whether the PCRA court’s determination is supported by the record

and free of legal error.”    Commonwealth v. Fears, 86 A.3d 795, 803

(Pa.2014) (internal quotation marks and citation omitted).      “The scope of

review is limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the prevailing party at the trial

level.”    Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa.2014) (citation

omitted).    “It is well-settled that a PCRA court’s credibility determinations

are binding upon an appellate court so long as they are supported by the

record.”    Commonwealth v. Robinson, 82 A.3d 998, 1013 (Pa.2013)

(citation omitted).    However, this Court reviews the PCRA court’s legal

conclusions de novo.       Commonwealth v. Rigg, 84 A.3d 1080, 1084

(Pa.Super.2014) (citation omitted).

      “To obtain relief based upon newly-discovered evidence under the

PCRA, Appellant must establish that: (1) the evidence has been discovered

after trial and it could not have been obtained at or prior to trial through


                                      -6-
J-S73043-16


reasonable diligence; (2) the evidence is not cumulative; (3) it is not being

used solely to impeach credibility; and (4) it would likely compel a different

verdict.”    Commonwealth       v.   Washington,     927   A.2d   586,    595–96

(Pa.2007).

      Appellant argues that the introduction of Mr. Nalls testimony would

have compelled a different verdict because it would have supported a self-

defense theory. He claims that if the jury were instructed on the theory of

self-defense, that it would not have convicted him of first-degree murder.

We disagree.

      The theory of self-defense is governed by the following statute:

            § 505. Use of force in self-protection

            (a) Use of force justifiable for protection of the
            person.--The use of force upon or toward another person
            is justifiable when the actor believes that such force is
            immediately necessary for the purpose of protecting
            himself against the use of unlawful force by such other
            person on the present occasion.

            (b) Limitations on justifying necessity for use of
            force.--

                                     *    *    *

            (2) The use of deadly force is not justifiable under this
            section unless the actor believes that such force is
            necessary to protect himself against death, serious bodily
            injury, kidnapping or sexual intercourse compelled by force
            or threat; nor is it justifiable if:

            (i) the actor, with the intent of causing death or serious
            bodily injury, provoked the use of force against himself in
            the same encounter; or

            (ii) the actor knows that he can avoid the necessity of
            using such force with complete safety by retreating, except

                                         -7-
J-S73043-16


         the actor is not obliged to retreat from his dwelling or
         place of work, unless he was the initial aggressor or is
         assailed in his place of work by another person whose
         place of work the actor knows it to be.

18 Pa.C.S. § 505.

      Additionally,

         [T]o establish the defense of self-defense it must be shown
         that: a) the slayer was free from fault in provoking or
         continuing the difficulty which resulted in the slaying; b)
         that the slayer must have reasonably believed that he was
         in imminent danger of death or great bodily harm, and
         that there was a necessity to use such force in order to
         save himself therefrom; and c) the slayer did not violate
         any duty to retreat or to avoid the danger.

         If there is any evidence from whatever source that will
         support these three elements then the decision as to
         whether the claim is a valid one is left to the jury and the
         jury must be charged properly thereon by the trial court.

Commonwealth v. Hansley, 24 A.3d 410, 421 (Pa.Super.2011) (emphasis

and internal citations omitted).

      Here, Appellant testified that on the day of the murder, he received a

phone call from his girlfriend’s cell phone. He heard the victim screaming

“get your man,” his girlfriend screaming “stop hitting me,” and his baby

screaming and hollering in the background.        N.T., 1/4-7/2005, at 320.

Appellant drove his vehicle to the area where he thought his family and the

victim would be, picked up his girlfriend and child, and drove them back to

their home. Id. at 321. He did not exit the vehicle, but drove back to the

area where he had last seen the victim, supposedly to discuss why the

victim was harassing Appellant’s family. Id. at 323. Appellant stopped his


                                    -8-
J-S73043-16


vehicle in front of Bill’s Tavern, the victim came out of the tavern with a

“real mean look on his face,” and reached toward his shirt. Id. at 324-25.

Appellant testified that he saw something shiny and thought the victim was

reaching for his gun. Id. at 325. The victim’s shiny belt buckle was later

introduced into evidence to corroborate Appellant’s testimony.        Appellant

then fired two shots “to the left” of the victim from his vehicle.     Id.   The

victim ran back into the bar and Appellant shot a few more bullets at the bar

“to scare him off” before he drove away from the scene. Id.

       One of Appellant’s shots killed the victim.   Even if Appellant did not

provoke the slaying, he was in a vehicle and very easily could have

retreated, especially considering the fact that the victim ran away into the

bar.   Even if he reasonably believed he was in danger, there was no

necessity to use such deadly force. Thus, the court was not required to give

a justification defense instruction, and it would not have been required to

give such an instruction even if Mr. Nalls testified that the victim had a gun.

       Moreover, because Appellant testified that he saw the victim reach for

a gun, and he introduced the victim’s belt buckle into evidence to support

his theory, in addition to failing to compel a different verdict, the testimony

would have been cumulative.

       The PCRA court did not find Mr. Nalls to be credible and did not believe

he witnessed the victim reach for the gun. It found that even if Mr. Nalls

was telling the truth, the testimony “would not likely compel a different


                                     -9-
J-S73043-16


verdict because [Appellant] provoked the situation by seeking out the victim

and [Appellant] had the duty to retreat and walk away.”         PCRA Court

Opinion, filed April 18, 2016, at 7.

      The PCRA court’s determination is supported by the record and free of

legal error.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2016




                                       - 10 -